Citation Nr: 1635089	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-33 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 20, 2010, for the grant of service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an effective date earlier than August 20, 2010, for the grant of service connection for peripheral neuropathy of the left upper extremity. 

3.  Entitlement to an effective date earlier than July 14, 2010, for the grant of service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an effective date earlier than July 14, 2010, for the grant of service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from June 1966 to May 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the RO in Houston, Texas.

During the course of the appeal, in a November 2014 rating decision, the RO assigned an effective date of July 14, 2010, for the grant of service connection for peripheral neuropathy of the upper extremities.  The effective date had originally been August 10, 2010.  Those issues remain on appeal as modified.  


FINDINGS OF FACT

Regarding each issue on appeal, the disability may have arose is prior to the August 10, 2010, date of claim; however, there remains no evidence of an earlier date of claim.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier than August 10, 2010, for the grant of service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2015).

2.  The criteria for assignment of an effective date earlier than August 10, 2010, for the grant of service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2015).

3.  The criteria for assignment of an effective date earlier than July 14, 2010, for the grant of service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2015).

4.  The criteria for assignment of an effective date earlier than July 14, 2010, for the grant of service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a). 

This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

In this case, there is no dispute regarding the date of receipt of the claim for service connection.  A VA 21-0840 Report of General Information was received on August 20, 2010, and announced that the Veteran would like to file a claim for peripheral neuropathy in connection with his service-connected diabetes.  There was no prior claim of entitlement to service connection for peripheral neuropathy.  Service connection for diabetes mellitus was granted in a July 2002 rating decision.  The Veteran did not disagree with the RO's inferred finding in that decision that there were no compensable complications associated with the diagnosis.  Moreover, the Veteran does not assert that he had peripheral neuropathy at that time.  His assertion is that he was first diagnosed with peripheral neuropathy in September 2008.  A January 2011 Peripheral Nerves examination establishes the date of onset of symptoms as five years prior to the examination.  

The dispute in this case, as explained by the Veteran in his Notice of Disagreement and VA Form 9, is that peripheral neuropathy existed prior to the date he filed the August 10, 2010 claim; however, he was unaware that he could be service-connected for peripheral neuropathy prior to filing his claim.  In essence, the Veteran asserts that the effective date should be assigned in accordance with the date entitlement arose.  As set out above, the date entitlement arose is only part of the equation.  To assign an effective date based on the date entitlement arose, that date must be later than the date of receipt of the claim.  Here, the Veteran agrees that the date entitlement arose is prior to the date he filed his claim.  Moreover, he has submitted medical opinion evidence that supports this assertion.  

The Board notes that, although the peripheral neuropathy claim is based on the service-connected diabetes, it is not a claim for increased rating for an already service-connected disability, but is a claim to have an additional disability (peripheral neuropathy) service-connected as a secondary condition.  In other words, it is a claim that the incurrence of peripheral neuropathy is proximately due to or a result of the service-connected diabetes, as contemplated under 38 C.F.R. § 3.310.  Accordingly, the applicable effective date provision is that provided for service connection claims (38 C.F.R. § 3.400(b)(2)), i.e., the later of the date entitlement arose or the date of receipt of the claim.  Here, the later of those two dates is the date of receipt of the August 20, 2010, claim.  Based on the agreed-upon facts, it would appear the RO assigned the appropriate effective date for each issue in the March 2011 decision.  

The Board acknowledges that the RO in the November 2014 rating decision granted an earlier effective date for the grant of service connection for peripheral neuropathy of the bilateral upper extremities and based that decision on the previsions of 38 C.F.R. § 3.157.  That section has since been withdrawn.  However, at the time of the November 2014 decision, that section allowed for the date of VA outpatient or hospital examination or admission to be accepted as the date of receipt of a claim.  However, that section was explicitly applicable only to disabilities that were already service-connected.  See 38 C.F.R. § 3.157(b).  Here, service connection for peripheral neuropathy had not been granted at the time of the July 14, 2010, treatment record, which was used by the RO to grant the earlier effective date for the upper extremities.  In contrast to the November 2014 decision, the RO correctly applied the appropriate provisions in the March 2011 rating decision and September 2011 Decision Review Officer Decision (see September 28, 2011, Statement of the Case).  While the Board takes no action here to amend the effective date assigned in November 2014, it simply notes that the cited basis for that decision is not in accordance with currently applicable VA regulations or with the regulations in effect at that time.  

In sum, the Board finds that the date entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities arose is prior to the date of receipt of the claim, which was August 20, 2010.  The Board therefore concludes that an earlier effective date is not warranted for any extremity.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  


ORDER

An effective date earlier than August 20, 2010, for the grant of service connection for peripheral neuropathy of the right upper extremity is denied.

An effective date earlier than August 20, 2010, for the grant of service connection for peripheral neuropathy of the left upper extremity is denied.

An effective date earlier than July 14, 2010, for the grant of service connection for peripheral neuropathy of the right lower extremity is denied.

An effective date earlier than July 14, 2010, for the grant of service connection for peripheral neuropathy of the left lower extremity is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


